DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamitsu et al. (US Serial No. 2016/0370507).
Regarding claims 1-8; Hisamitsu et al. teaches an active energy ray-curable resin comprising a urethane acrylate oligomer [0118], such as UV-8001G (instant A) [0366], a (meth)acrylate modified silicone compounds [0124], such as X-22-164 (instant B) [0124, 0399], and a photopolymerization initiator (curing agent, instant C) [0121].
Hisamitsu et al. teaches the urethane acrylate is preferably in the range of 15 to 60% by weight, based on 100% by weight of the resin component [0119] and the (meth)acrylate modified silicone compound is from 0.001 to 3% by weight [0125].  In the instance the urethane acrylate is employed in an amount of 15% by weight, and the (meth)acylate modified silicone compound is employed in an amount of 3% by weight, the mass ratio would be 83.3:16.6 (as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
The Examiner makes note that the instant specification teaches suitable examples to be employed as the (meth)acrylic compound (A) include UF-8001G [0020] and suitable examples to be employed as the (meth)acrylic organosiloxane compound (B) include X-22-164 [0037], thus it is the Examiner’s position that the compounds UF-8001G and X-22-164, read on the instantly claimed compounds (A) and (B), respectively.
Hisamitsu et al. fails to explicitly teach the resin composition has a viscosity of 70 mPa·s to 5,000 mPa·s at 25°C.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a composition comprising a (meth)acrylic compound (A) according to instant Formula (I), a (meth)acrylic organosiloxane compound (B), within a mass ratio of 40:60 to 85:15, affords a viscosity of 70 mPa·s to 5000 mPa·s [0087, Ex].  Therefore, the claimed effects and physical properties, i.e. viscosity, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Regarding claim 9; Hisamitsu et al. teaches photoinitiators include IRGACURE 184 and IRGACURE 819 (free radical photoinitiators) [0369-0370].
Regarding claims 10 and 11; Hisamitsu et al. teaches the composition further comprises ARONIX M-305 (pentaerythritol triacrylate; functions as a reactive diluent), employed in an amount of 54 parts by weight [0364] (59 parts by mass based on 100 parts by mass of a total amount of (meth)acrylic compound (A) (90 parts) [0366] and (meth)acrylic organosiloxane compound (B)  (0.9 parts) [0368]; 54/(90 + 0.9) = 59, as calculated by Examiner).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767